Exhibit 10.3

 

 

 

Third Amendment

VICTORY CAPITAL MANAGEMENT INC.

DEFERRED COMPENSATION PLAN

 

 

WHEREAS, Victory Capital Management Inc. (“Employer”) has adopted and maintains the Victory
Capital Management Inc. Deferred Compensation Plan (“Plan”) for the benefit of
eligible employees;

 

WHEREAS, the Employer is permitted and desires to accommodate past service
credit on account of its acquisition of USAA Investment Management Company (as
of July 1, 2019).

 

RESOLVED FURTHER, that Section 3.4(b)(i) of the Plan is hereby amended by adding
thereto a new subsection (F), to read as follows:

 

(F) For purposes of calculating Years of Service, employment with USAA and its
subsidiaries and/or affiliates prior to 12/31/2019 shall be treated as
employment with the Employer only for such former USAA employees who were
employed by USAA and its subsidiary and/or affiliate immediately prior to being
hired by Victory Capital Management, Inc. and only if hired by Victory Capital
Management, Inc. prior to 12/31/2019.

 

RESOLVED FURTHER, that in all other respects the Plan is hereby modified and
affirmed.

 

This Amendment is hereby adopted effective for Plan Years beginning on and after
January 1, 2019.

 

 

Dated: July 29, 2019

 

 

VICTORY CAPITAL MANAGEMENT INC.

 

 

By:  /s/ NINA GUPTA

Nina Gupta, Chief Legal Officer





